DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities: “lift balloons” should be “the lift balloons”, assuming they are the same lift balloons as those in claim 1.
Claim 10 objected to because of the following informalities: “non woven” should be “non-woven”.
Claim 11 objected to because of the following informalities: There is an extraneous period in line 4, after “status”.
Claim 13 objected to because of the following informalities:  typo of "the a sunshade".  
Appropriate corrections are required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). Claims 6 and 7 are out of order.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, in Claim 14, the limitation “a positioning framework comprising positioning machines mechanically attached to the frame structure and in electronic communication with a management system” is indefinite because of the inferentially included element of a management system. It is unclear whether the management system is positively recited or functionally recited. For purposes of the present examination, “a management system” is not treated as a required element of the claimed invention and therefore, the element of the management system and its recited functions of receiving and assessing sensor data, as well as dependents related to these limitations (claims 15-17), carry no patentable weight.
Claims 15-21 are rejected due to their dependence on claim 14.
Claim 21 recites the limitation "the canopy's second layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 also recites the limitation " the one or more solar balloons" in line.  There is insufficient antecedent basis for this limitation in the claim, since this limitation removes the previously claimed requirement of a plurality of balloons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Garni et al.(US 20110315811 A1), hereinafter "AG".

Regarding Claim 1, AG teaches a sunshade device for mitigating the harmful effects of direct and prolonged exposure to the sun, comprising: 
a sunshade device (AG [0028] a lighter-than-air vehicle for shading that provides an airborne, movable system for shade from the sun in an open area.) having: 
a collapsible web or frame structure (AG [0028] When the gas bags 20 are unfilled, the material of vehicle 10 is sufficiently flexible that it can be collapsed and folded over for compact storage and/or transport in, e.g., a light duty truck.); 
a reflective canopy provided with the web or frame structure (AG [0029] The upper cover sheet may be painted in a bright reflecting color to reflect the sun rays and reduce heat.); 
one or more lift balloons attached to the web or frame structure (AG [0028] a hollow interior housing a plurality of gas bags or chambers 20 containing a lighter-than-air gas or gases, such as hydrogen, helium, argon, or the like; see Fig. 2A 20); and 
at least one positioning machine attached to the web or frame structure (AG [0029] The cover material may have rigid portions that can be used for attachment of motors and propellers to vehicle 10. Also see [0033] he vehicle 10 may be fully autonomous and controlled by the propeller motors M; see Figs. 4A-4D M and Fig. 9 M1 and M2).

Regarding Claim 2, AG further teaches wherein the sunshade device further comprises: 
a rechargeable battery power system for powering the at least one positioning machine; and 
a solar panel system for charging the battery power system (AG [0030] As shown in FIG. 3, control mechanisms employed by vehicle 10 may be powered by solar cells 30, which are preferably disposed on a top surface of vehicle 10. Alternatively, batteries may power the vehicle 10, or the solar cells 30 may be used in conjunction with rechargeable batteries.).

Regarding Claim 8, AG further teaches wherein the one or more positioning machines comprise one or more propeller-driven drone devices (AG [0029] The cover material may have rigid portions that can be used for attachment of motors and propellers to vehicle 10. Also see [0033] he vehicle 10 may be fully autonomous and controlled by the propeller motors M; see Figs. 4A-4D M and Fig. 9 M1 and M2).

Regarding Claim 9, AG further teaches wherein the lift balloons have means for inflating the balloons so the balloons can be inflated for use, and means for deflating the balloons so the balloons can be stored in the event of weather events (AG [0033] The altitude of balloon 10 can be controlled by ground control lines, which may be used to control mechanical or electrical navigational devices, or by a pump that controls the gas pressure inside the vehicle 10. Also see [0035-0036] and note that the balloons are inflated or deflated based on at least detection of sunlight and heat conditions).

Regarding Claim 10, AG further teaches wherein the reflective canopy comprises a reflective and/or metallized plastic film or a reflective metal foil or a reflective woven or non woven fabric (AG [0029] The upper cover sheet may be painted in a bright reflecting color to reflect the sun rays and reduce heat.).

Regarding Claim 11, AG further teaches one or more sensors provided with the sunshade device for sensing one or more of altitude and elevation from the earth's surface, air temperature, barometer pressure, humidity, wind speed and direction, GPS signals, web or frame status., solar intensity and angle, temperature and moisture levels at the earth's surface, and ambient precipitation ([0034] The vehicle 10 may have sun sensors, which allow the vehicle 10 to track the sun in order to provide a shade area underneath the vehicle surface for the duration of sunlight. The vehicle 10 also may have pressure sensors and altitude sensors that can trigger an alarm in case of an emergency descent to the ground.).

Regarding Claim 12, AG further teaches a sunshade device management system for controlling the state of collapse or extension of the web or frame via control of the positioning machines (AG [0035] The vehicle 10 is preferably an unmanned vehicle, balloon, or drone controlled either mechanically by tether lines or electrically by remote control used to alternately apply thrust to the propeller motors, to operate other navigational control devices, or to control valves regulating pressure in the gas chamber(s). Note that regulating pressure in the gas chambers controls the state of collapse or expansion of the frame); 
controlling the elevation and geolocation positioning of the sunshade device (AG [0038] The difference in intensity causes a difference in current generated by each of the individual solar cells S1, S2, S3, S4, which can be measured by an ammeter or the like. Output current from the individual solar cells S1 , S2, S3, S4 is received by a controller 22, which may be any suitable type of control circuit, processor, programmable logic controller or the like, which calculates the appropriate speed for motor M1 and motor M2 to tilt vehicle 10 to maximize the area of shade surface SS; i.e., when the output of individual solar cells S1, S2, S3, S4 are all equal. An ammeter, comparator, or the like may be integrated into the controller 22.); and 
determining if grounding of the sunshade device is necessary due to one or more of weather, safety, and battery power of the sunshade device (AG [0041] Preferably, the vehicle 10 is provided with a leakage monitor, allowing the controller 22 to either drive motors M1, M2 faster upon detection of a leak (to increase lift), or to move the vehicle 10 to a safe location for landing. Any suitable type of pressure or leak monitor may be utilized. Also see [0034] The vehicle 10 also may have pressure sensors and altitude sensors that can trigger an alarm in case of an emergency descent to the ground).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over AG (as stated above) in view of Walden et al. (US 20060065777 A1), hereinafter “Walden”.

Regarding Claim 3, AG does not explicitly teach wherein the collapsible web or frame structure comprises a metal framework.
Walden teaches wherein the collapsible web or frame structure comprises a metal framework (Walden [0026] The hull 102 may be made of a flexible (e.g., fabric) and/or rigid (e.g., lightweight metal or composite) material, or a combination thereof, that provides structural integrity to the airship 100, alone or in conjunction with, an internal structural framework.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG in view of Walden to teach wherein the collapsible web or frame structure comprises a metal framework, to provide structural integrity, alone or in conjunction with, an internal structural framework (Walden [0026]).

Claim(s) 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over AG (as stated above), in view of Wikipedia (Hot Air Balloon, Wayback Machine, 9 Feb 2020, https://web.archive.org/web/20200209113153/https://en.wikipedia.org/wiki/Hot_air_balloon), hereinafter WikiHot.

Regarding Claim 4, AG does not explicitly teach wherein the collapsible web or frame structure comprises an inflatable web structure.
WikiHot teaches wherein the collapsible web or frame structure comprises an inflatable web structure (WikiHot p. 4, Envelope, para. 1, the material is cut into panels and sewn together, along with structural load tapes that carry the weight of the gondola or basket. The individual sections, which extend from the throat to the crown (top) of the envelope, are known as gores or gore sections. Envelopes can have as few as 4 gores or as many as 24 or more.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG in view of WikiHot to explicitly teach wherein the collapsible web or frame structure comprises an inflatable web structure, as it is known that large inflatables are constructed as connected panels (see WikiSolar p. 4 figure and MPEP 2143 I. (D)).

Regarding Claim 5, AG in view of WikiHot (as stated above) teaches wherein the inflatable web structure contains lift balloons within the web structure (AG [0028] a hollow interior housing a plurality of gas bags or chambers 20 containing a lighter-than-air gas or gases, such as hydrogen, helium, argon, or the like; see Fig. 2A 20).

Claim(s) 6, 14, 16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over AG (as stated above), in view of Wikipedia (Solar Balloon, Wayback Machine, 1 April 2019, https://web.archive.org/web/20190401032428/https://en.wikipedia.org/wiki/Solar_balloon), hereinafter WikiSolar.

Regarding Claim 6, AG does not explicitly teach wherein the lift balloons comprise solar balloons having a dark energy absorbing coating or layer for absorbing solar radiation and heating gases in the balloon to cause the sunshade device to float above the earth's surface.
WikiSolar teaches wherein the lift balloons comprise solar balloons having a dark energy absorbing coating or layer for absorbing solar radiation and heating gases in the balloon to cause the sunshade device to float above the earth's surface (WikiSolar p. 1, para. 1, A solar balloon is a balloon that gains buoyancy when the air inside is heated by solar radiation, usually with the help of black or dark balloon material. The heated air inside the solar balloon expands and has lower density than the surrounding air. As such, a solar balloon is similar to a hot air balloon.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG to use solar balloons to help generate lift, as it is known that solar balloons can be used to lift loads (see WikiSolar p. 4 and MPEP 2143 I. (D)).

Regarding Claim 14, AG teaches a sunshade device and management system for mitigating the harmful effects of direct and prolonged exposure to the sun, comprising: 
a collapsible frame structure comprising joints, the joints being positioned to facilitate collapsing the collapsible frame structure and to facilitate the formation of a geometric shape of an outer perimeter of the frame structure (AG [0028] vehicle 10 is ellipsoidal or discoidal, having substantially flat upper and lower surfaces […] When the gas bags 20 are unfilled, the material of vehicle 10 is sufficiently flexible that it can be collapsed and folded over for compact storage and/or transport in, e.g., a light duty truck.); 
a reflective canopy fitted to the collapsible frame structure (AG [0029] The upper cover sheet may be painted in a bright reflecting color to reflect the sun rays and reduce heat.); 
a positioning framework comprising positioning machines mechanically attached to the frame structure and in electronic communication with a management system (For purposes of the present examination, “a management system” is not treated as a required element of the claimed invention and therefore carries no patentable weight as discussed above in paragraph 11 with regards to the rejection under 35 U.S.C. 112(b)), the positioning machines each including one or more positioning features, and the positioning framework acting to maintain an elevation and a geolocation of the sunshade device and the geometric shape of the frame structure's outer perimeter (AG [0029] The cover material may have rigid portions that can be used for attachment of motors and propellers to vehicle 10. Also see [0033] he vehicle 10 may be fully autonomous and controlled by the propeller motors M; see Figs. 4A-4D M and Fig. 9 M1 and M2); 
(AG [0028] a hollow interior housing a plurality of gas bags or chambers 20 containing a lighter-than-air gas or gases, such as hydrogen, helium, argon, or the like; see Fig. 2A 20); 
one or more sensors detecting information relating to at least one of wind speed and direction, intensity of the sun's rays and angle of the sun, ambient temperature, barometric pressure, geolocation and elevation from the earth's surface, temperature and moisture levels at the earth's surface, precipitation status, levels, and intensity, and maintenance related information ([0034] The vehicle 10 may have sun sensors, which allow the vehicle 10 to track the sun in order to provide a shade area underneath the vehicle surface for the duration of sunlight. The vehicle 10 also may have pressure sensors and altitude sensors that can trigger an alarm in case of an emergency descent to the ground.); and 
wherein the one or more sensors continually record and transmit the detected information to the management system, and the management system assesses the information from the one or more sensors in real-time and instructs the at least one positioning machine to collapse and/or ground the sunshade device in the event of a weather-related event (This limitation is not given patentable weight as discussed above in paragraph 11 with regards to the rejection under 35 U.S.C. 112(b); nonetheless, see AG [0038] The difference in intensity causes a difference in current generated by each of the individual solar cells S1, S2, S3, S4, which can be measured by an ammeter or the like. Output current from the individual solar cells S1 , S2, S3, S4 is received by a controller 22, which may be any suitable type of control circuit, processor, programmable logic controller or the like, which calculates the appropriate speed for motor M1 and motor M2 to tilt vehicle 10 to maximize the area of shade surface SS; i.e., when the output of individual solar cells S1, S2, S3, S4 are all equal. An ammeter, comparator, or the like may be integrated into the controller 22.).
AG does not explicitly teach solar balloons attached to the frame structure.
WikiSolar teaches solar balloons (WikiSolar p. 1, para. 1, A solar balloon is a balloon that gains buoyancy when the air inside is heated by solar radiation, usually with the help of black or dark balloon material. The heated air inside the solar balloon expands and has lower density than the surrounding air. As such, a solar balloon is similar to a hot air balloon.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG to use solar balloons to help generate lift, as it is known that solar balloons can be used to lift loads (see WikiSolar p. 4 and MPEP 2143 I. (D)).

Regarding Claim 16, AG in view of WikiSolar further teaches wherein the management system instructs the positioning framework to collapse and ground the sunshade device upon detection of a maintenance-related issue (This claim limitation is not given patentable weight as discussed above in paragraph 11 with regards to the rejection under 35 U.S.C. 112(b); nonetheless, see AG [0041] Preferably, the vehicle 10 is provided with a leakage monitor, allowing the controller 22 to either drive motors M1, M2 faster upon detection of a leak (to increase lift), or to move the vehicle 10 to a safe location for landing. Any suitable type of pressure or leak monitor may be utilized. Also see [0034] The vehicle 10 also may have pressure sensors and altitude sensors that can trigger an alarm in case of an emergency descent to the ground).

Regarding Claim 18, AG in view of WikiSolar (as stated above) further teaches wherein the positioning machines are drone devices (AG [0029] The cover material may have rigid portions that can be used for attachment of motors and propellers to vehicle 10. Also see [0033] he vehicle 10 may be fully autonomous and controlled by the propeller motors M; see Figs. 4A-4D M and Fig. 9 M1 and M2).

Regarding Claim 20, AG further teaches wherein the canopy comprises a reflective metallized plastic foil or metal foil type material (AG [0029] The upper cover sheet may be painted in a bright reflecting color to reflect the sun rays and reduce heat.).

Regarding Claim 21, AG in view of WikiSolar further teaches wherein the one or more solar balloons of the canopy's second layer absorb thermal radiation from the sun, heating the fluid within and causing the one or more solar balloons to elevate the sunshade device (WikiSolar p. 1, para. 1, A solar balloon is a balloon that gains buoyancy when the air inside is heated by solar radiation, usually with the help of black or dark balloon material. The heated air inside the solar balloon expands and has lower density than the surrounding air. As such, a solar balloon is similar to a hot air balloon.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AG in view of WikiHot (as stated above), further in view of Wikipedia (Solar Balloon, Wayback Machine, 1 April 2019, https://web.archive.org/web/20190401032428/https://en.wikipedia.org/wiki/Solar_balloon), hereinafter “WikiSolar”.

Regarding Claim 7, AG in view of WikiHot (as stated above) does not explicitly teach wherein the lift balloons in the inflatable web structure have a dark energy absorbing coating or layer for absorbing solar radiation (Wikipedia p. 1, para. 1, A solar balloon is a balloon that gains buoyancy when the air inside is heated by solar radiation, usually with the help of black or dark balloon material. The heated air inside the solar balloon expands and has lower density than the surrounding air. As such, a solar balloon is similar to a hot air balloon.).
It would It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG in view of WikiHot (as stated above) further in view of WikiSolar to explicitly teach wherein the lift balloons in the inflatable web structure have a dark energy absorbing coating or layer for absorbing solar radiation, as that is typically how solar balloons work (see Wikipedia p.1, para. 1).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AG (as stated above) in view of WikiSolar (as stated above), in view of Evans (US 20040075411 A1).

Regarding Claim 15, AG does not explicitly teach wherein the weather-related events include current or impending excessive precipitation, tornado, hurricane, or otherwise unusually high winds (Note this claim limitation is not given patentable weight as discussed above in paragraph 11 with regards to the rejection under 35 U.S.C. 112(b)) 
Nonetheless, see Evans teaches wherein the weather-related events include current or impending excessive precipitation, tornado, hurricane, or otherwise unusually high winds (Evans [0015] The awning control 10 includes a wind speed sensor 12 mounted on the recreational vehicle for automatically closing the awnings in response to high winds.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG in view of WikiSolar, further in view of Evans to teach wherein the weather-related events include current or impending excessive precipitation, tornado, hurricane, or otherwise unusually high winds, by adding incorporating a wind sensor as part of the sensor package of AG, as another emergency feature alongside the pressure and altitude sensors , as it is known that excessive winds can damage sun shades (Evans [0003]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AG in view of WikiSolar (as stated above), in view of WikiHot.

Regarding Claim 19, AG in view of WikiSolar (as stated above) does not explicitly teach wherein the frame structure comprises carbon steel wire.
Wiki hot teaches that the material is cut into panels and sewn together, along with structural load tapes that carry the weight of the gondola or basket (WikiHot p. 4, Envelope, para. 2).
It would It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify AG in view of WikiSolar (as stated above) further in view of WikiHot to explicitly teach wherein the frame structure comprises carbon steel wire, by recognizing that the purpose of load tapes is to use a strong lightweight material to support a load, and that a lightweight metal or synthetic such as nylon can perform that function (see MPEP 2143 I. (B)).

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shan et al (CN 209883246 U) discloses An Outdoor Intelligent Umbrella Based On Internet Of Things.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        08/18/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863